Citation Nr: 0014601	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-14 199	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1968 to July 1971.

2.	On May 26, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (1999).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



